Title: Nov. 20 Wednesday.
From: Adams, John
To: 


       
        
        Dr. Franklin came in, and We fell into Conversation. From one Thing to another, We came to Politicks. I told him, that it seemed uncertain whether Shelburne could hold his Ground without leaning Upon Ld. North on one hand or Fox on the other. That if he joined North, or North & Co. should come in, they would go upon a contracted System, and would join People at this Court to deprive Us of the Missisippi and the Fisheries &c. If Fox came in or joined Shelburne they would go upon a liberal and manly System, and this was the only Choice they had. No Nation had ever brought itself into such a Labyrinth perplexed with the demands of Holland, Spain, France and America. Their Funds were failing and the Money undertaken to be furnished was not found. Franklin said, that the Bank came in Aid, and he learned that large Sums of Scrip were lodged there.—In this Situation says I they have no Chance but to set up America very high—and if I were King of G.B. I would take that Tone. I would send the first Duke of the Kingdom Ambassador to Congress, and would negotiate in their favour at all the Neutral Courts &c. I would give the strongest Assurances to Congress of Support in the Fisheries, the Missisippi &c. and would compensate the Tories myself.
       
       
        
        I asked what could be the Policy of this Court in wishing to deprive Us of the Fisheries? and Missisippi? I could see no possible Motive for it, but to plant Seeds of Contention for a future War. If they pursued this Policy they would be as fatally blinded to their true Interests as ever the English were.
       
       
        
        Franklin said, they would be every bit as blind. That the Fisheries and Missisippi could not be given up. That nothing was clearer to him than that the Fisheries were essential to the northern States, and the Missisippi to the Southern and indeed both to all. I told him that Mr. Gerard had certainly appeared to America, to negotiate to these Ends, vizt. to perswade Congress to give up both. This was the Reason of his being so unpopular in America, and this was the Cause of their dislike to Sam Adams, who had spoken very freely both to Gerard and in Congress on these heads. That Marbois appeared now to be pursuing the same Objects. Franklin said he had seen his Letter. I said I was the more surprized at this, as Mr. Marbois, on our Passage to America, had often said to me, that he thought the Fisheries our natural Right and our essential Interest, and that We ought to maintain it and be supported in it. Yet that he appeared now to be maneuvring against it.
       
       
        
        I told him that I always considered their extraordinary Attack upon me, not as arising from any Offence or any Thing personal, but as an Attack upon the Fishery. There had been great debates in Congress upon issuing the first Commission for Peace, and in Setting my Instructions—that I was instructed not to make any Treaty of Commerce with Britain, without an express Clause acknowledging our Right to the Fishery. This Court knew that this would be, when communicated to the English, a strong Motive with them to acknowledge our Right, and to take away this they had directed their Intrigues against me,
       
       
       
       
       
       
       
       
       
        
        to get my Commission annulled, and had succeeded. They hoped also to gain some Advantage in these Points by associating others with me in the Commission for Peace. But they had failed in this for the Missisippi and Fishery were now much securer than if I had been alone. That Debates had run very high in Congress. That Mr. Drayton and Governieur Morris had openly espoused their Plan and argued against the Fishery. That Mr. Laurens and others of the Southern Gentlemen, had been staunch for them, and contended that as Nurseries of Seamen and Sources of Trade the Southern States were as much interested as the Northern. That Debates had run so high that the Eastern States had been obliged to give in their Ultimatum in Writing and to say they would withdraw, if any more was done, and that this Point was so tender and important that if not secured it would be the Cause of a Breach of the Union of the States—and their Politicks might for what I knew be so profound as to mean to lay a foundation for a rupture between the States, when in a few Years they should think them grown too big. I could see no possible Motive they had, to wish to negotiate the Missisippi into the Hands of Spain, but this. Knowing the fine Country in the Neighbourhood, and the rapidity with which it would fill with Inhabitants, they might force their Way down the Missisipi and occasion another War. They had certainly Sense enough to know too that We could not and would not be restrained from the Fishery. That our People would be constantly pushing for it, and thus plunge themselves into another War, in which We should stand in need of France.
       
       
        
        If the old Ministry in England should come in again, they would probably join this Court in attempting to deprive Us. But all would not succeed. We must be firm and steady, and should do very well. —Yes he said he believed We should do very well, and carry the Points.
       
       
        
        I told him I could not think that the K. and Council here had formed any digested Plan against Us upon these Points. I hoped it was only the Speculation of Individuals.
       
       
        
        I told him, that if Fox should know that Shelburne refused to agree with Us merely because We would not compensate the Tories, that he would attack the Minister upon this Ground and pelt him so with Tories as to make him uncomfortable. I thought it would be very well to give Fox an hint.—He said he would write him a Letter upon it. He had sometimes corresponded with him, and Fox had been in Conversation with him here, before I arrived.
       
       
        
        I walked before Dinner to Mr. Jays, and told him, I thought there was danger, that the old Ministry would come in, or Shelburne unite with North. That the King did not love Us, and the old Ministry did not love Us: but they loved the Refugees, and thought probably their personal Characters concerned to support them. Rayneval was gone to England, and I wanted to have him watched to see, if he was ever in Company with North, Germain, Stormont, Hillsborough, Sandwich, Bute or Mansfield. If the wing clipping System and the Support of the Tories should be suggested by this Court to any of them it would fall in with their Passions and Opinions, for several of the old Ministry, had often dropped Expressions in the Debates in Parliament, that it was the Interest of England to prevent our Growth to Wealth and Power.
       
       
        
        It was very possible, that a Part of the old Ministry might come in, and Richmond, Keppel, Townsend and Cambden go out, and in this Case, tho they could not revoke the Acknowledgment of our Independence, they would certainly go upon the contracted plan of clypping our Wings. In this Case it is true, England would be finally the Dupe, and it would be the most malicious Policy possible against her. It is agreed that if the Whigs go out, and Richmond, Keppell, Townsend, Cambden &c. join Fox and Burke in Opposition, there will be great Probability of a national Commotion and Confusion.
       
       
        
        Mr. Jay agreed with me, in all I had said, and Added that six days would produce the Kings Speech. If that Speech should inform Parliament that he had issued a Commission to treat with the United States, and the two Houses should thank him for it, it would look as if a good Plan was to prevail: but if not, We should then take Measures to communicate it far, and wide.
       
       
        
        I told him I thought, in that Case We should aid Opposition as much as We could, by suggesting Arguments, to those who would transmit them in favour of America, and in favour of those who had the most liberal Sentiments towards America, to convince them that the Wing clipping Plan was ruinous to England, and the most generous and noble Part they could Act towards America, the only one that could be beneficial to the Nation, and to enable them to attack a contracted Ministry with every Advantage, that could be.
       
       
        
        I thought it was now a Crisis, in which good Will or Ill will towards America would be carried very far in England, a time perhaps when the American Ministers may have more Weight in turning the Tide of Sentiment, or influencing the Changes of Administration than they ever had before and perhaps than they would have again. That I thought it our Duty, Upon this Occasion to say every Thing We could, to the Englishmen here, in order that just Sentiments might prevail in England at this Moment, to countenance every Man well disposed, and to disabuse and undeceive every body.
       
       
        
        To drive out of Countenance and into Infamy, every narrow Thought of cramping, stinting, impoverishing or enfeebling Us. To shew that it is their only Interest to shew themselves our Friends, to wear away, if possible, the Memory of past Unkindnesses. To strike with Us now upon our own Terms, because tho We had neither Power nor Inclination to make Peace, without our Allies, yet the very report that We had got over all our difficulties would naturally make all Europe expect Peace, would tend to make Spain less exorbitant in her demands, and would make Holland more ardent for Peace, and dispose France to be more serious in her Importunities with Spain and Holland, and even render France herself easier, tho I did not imagine she would be extravagant in her Pretentions. To shew them the ruinous Tendency of the War if continued another Year or two. —Where would England be if the War continued 2 Years longer? What the State of her Finances? What her Condition in the E. and W. Indies, in N. America, Ireland, Scotland and even in England? What hopes have they of saving themselves from a civil War? If our Terms are not now accepted, they will never again have such offers from America. They will never have so advantageous a Line—never their Debts—never so much for the Tories, and perhaps a rigorous demand of Compensation for the Devastations they have committed.
       
       
        
        Mr. Jay agreed with me in Sentiment, and indeed they are the Principles he has uniformly pursued thro the whole Negotiation before my Arrival. I think they cannot be misunderstood or disapproved in Congress.
       
       
        
        There never was a Blunder in Politicks more egregious than will be committed by the present Ministry, if they attempt to save the Honour of the old Ministry and of the Tories. Shelburne may be too weak to combat them: but the true Policy would be to throw all the Odium of the War, and all the Blame of the Dismemberment of the Empire upon the old Ministers and the Tories. To run them down, tarnish them with Votes, envey against them in Speeches and Pamphlets, even strip them of the Pensions and make them both ridiculous, insignificant and contemptible, in short make them as wretched as their Crimes deserve. Never think of sending them to America.—But Shelburne is not strong enough. The old Party with the King at their Head, is too powerful, and popular yet.
       
       
        
        I really pitty these People, as little as they deserve it. For surely no Men ever deserved worse of Society.
       
       
       
        
        If Fox was in, and had Weight enough, and should take this decided Part which is consistent enough with the Tenor of his Speeches, which have been constant Phillippicks against the old Ministry and frequent Sallies against the Refugees, and should adopt a noble Line of Conduct towards America, grant her all She asks, do her honnour and promote her Prosperity, he would disarm the hostile Mind, and soften the resentful heart, recover much of the Affection of America, much of her Commerce, and perhaps equal Consideration and Profit and Power from her as ever. She would have no Governors nor Armies there and no Taxes, but She would have Profit, Reputation and Power.
       
       
        
        Today I received a Letter from my Excellent Friend Mr. Laurens 12 Nov. London in answer to mine of the 6. agreeing as speedily as possible to join his Colleagues. “Thank God, I had a Son, who dared to die for his Country!”
       
      